DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 01/28/2022 is acknowledged.
Claims 8-16 and 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the reference number “250” (see page 15-line 7).  It appears that “baffle 250” in page 15-line 7 should read -- baffle 310 --. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overlap” in the limitation “wherein partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle” is not understood since none of the second holes lap over, extend over, or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al., US 6,335,293.
Luo et al. shows the invention as claimed including an apparatus for processing a substrate 224, the apparatus comprising: a housing having a process space; a support unit configured to support the substrate in the process space; a plasma source 216 configured to generate plasma from a process gas; and a baffle unit disposed over the support unit, wherein the baffle unit includes a baffle 228/728 having first holes 738 formed therein through which the process gas and/or the plasma flows, and wherein the baffle has second holes 740 formed in an edge region thereof, each of which has a 
With respect to claims 2-7 and 19, it should be noted that in the apparatus of Luo et al., a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same, the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 7 and its description.
Regarding claim 17, Luo et al. further discloses that the baffle 228/728, when viewed from above, has the first holes 738 formed in a central region thereof and second holes 740 formed in an edge region thereof; see, for example, fig. 7 and its description.

Claim(s) 1-7 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al., JP 1-156477.
Ishida et al. shows the invention as claimed including an apparatus for processing a substrate 3, the apparatus comprising: a housing having a process space; a support unit 2 configured to support the substrate in the process space; a plasma source configured to generate plasma from a process gas; and a baffle unit disposed over the support unit, wherein the baffle unit includes a baffle 12 having first 
With respect to claims 2-7 and 19, it should be noted that in the apparatus of Ishida et al., a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same (note that holes having the same shape are positioned around the edge of the baffle), the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 8 and its description.
Regarding claims 17-18, Ishida et al. further discloses that the baffle 12, when viewed from above, has the first holes formed in a central region thereof and second holes 15 formed in an edge region thereof; and partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle see, for example, fig. 8 and its description.

Claim(s) 1-7 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brcka, US 2008/0185104.

With respect to claims 2-7 and 19, it should be noted that in the apparatus of Brcka, a virtual straight line drawn from the center of the baffle along the radial direction overlaps at least one of the second holes when viewed from above, the second holes are formed in the edge region along a circumferential direction of the baffle, the second holes are provided in the entire edge region of the baffle, the inclined directions of the second holes are the same, the inclination angles formed by inclined directions of the second holes and the radial direction of the baffle are the same, and wherein the second holes have a long narrow hole shape; see, for example, fig. 8E.
Regarding claims 17-18, Brcka further discloses that the baffle 845, when viewed from above, has the first holes 808 formed in a central region thereof and second holes 812’ formed in an edge region thereof; and partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle see, for example, fig. 8E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al., US 6,335,293 in view of Ishida et al., JP 1-156477 or Brcka, US 2008/0185104.
Luo et al. is applied as above but does not expressly disclose that partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle. However, a prima facie case of obviousness still exist because the configuration of the claimed second holes is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed second holes is significant. Additionally, Ishida et al. discloses an apparatus for processing a substrate comprising a baffle 12 having first holes formed in a central region thereof and second holes 15 in an edge region thereof, wherein each of the second holes has a lengthwise direction inclined with respect to a radial direction of the baffle, and wherein partial areas of adjacent second holes, among the second holes, overlap each other when viewed in the radial direction of the baffle (see, for example, fig. 8). Also, Brcka discloses an apparatus for processing a substrate comprising a baffle 845 having first holes 808 formed in a central region thereof and second holes 812’ in an edge region thereof, wherein each of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2006/0151115), Chae et al. (US 2016/0013031), Ji (US 2015/0020974), Hwang et al. (US 2006/0196425), and Yang et al. (US 2013/0025787) are all cited for their teachings of an apparatus for processing a substrate comprising a baffle unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
February 12, 2022